Citation Nr: 0421026	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure, claimed as secondary to the veteran's service-
connected emphysema disability.

2.  Entitlement to service connection for osteoporosis, 
claimed as secondary to the veteran's service-connected 
emphysema disability.

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1951 to October 
1952.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002, a 
statement of the case was issued in October 2002 and a 
substantive appeal was received in November 2002.

The Board notes that by way of correspondence dated October 
2001, it appears that the veteran is attempting to raise a 
secondary service connection claim for depression.  The Board 
also notes that by way of correspondence dated March 2002, 
the veteran appears to be raising a secondary service claim 
for glaucoma.  These matters are hereby referred to the RO 
for clarification and any necessary action.

The issue of entitlement to special monthly compensation 
based on the need for regular aid and attendance and/or 
housebound status is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 


FINDINGS OF FACT

1.  The veteran's service-connected emphysema disability was 
granted based on his tobacco use during service.

2.  The veteran's service connection claims for congestive 
heart failure and for osteoporosis secondary to his service-
connected emphysema were received by the RO in October 2001.


CONCLUSION OF LAW

The veteran's claims for service connection for congestive 
heart failure and for osteoporosis secondary to his service-
connected emphysema disability, filed after June 9, 1998, are 
barred as a matter of law.  38 C.F.R. § 3.300 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
secondary service connection for his disabilities and for 
special monthly compensation.  The March 2002 RO letter 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).  In the 
present case, VCAA notice was provided in March 2002 and the 
initial rating decision was issued in June 2002.  Thus, the 
VCAA notice was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As to the secondary service 
connection issues in contention, the Board notes that these 
benefits are barred as a matter of law.  Therefore, the Board 
finds that no VA examination is necessary in relation to 
these claims.  Thus, the Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to these issues.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.

However, for claims received by VA after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service. 38 C.F.R. § 3.300(a).  Additionally, for claims for 
secondary service connection received by VA after June 9, 
1998, a disability that is proximately due to or the result 
of an injury or disease previously service- connected on the 
basis that it is attributable to the veteran's use of tobacco 
products during service will not be service connected under 
38 C.F.R. § 3.310(a).

In the case at hand, the veteran is contending, and the 
record reflects, that his congestive heart failure and his 
osteoporosis are proximately due to his service-connected 
emphysema.  However, the Board notes that the veteran's 
service-connected emphysema was granted on the basis of the 
veteran's use of tobacco in service and that the secondary 
service connection claims for congestive heart failure and 
for osteoporosis were filed in October 2001, after 
implementation of the law prohibiting entitlement to 
secondary service connection for disabilities proximately due 
to disease previously service-connected on the basis of 
tobacco use in service.  In other words, the veteran's 
secondary service connection claims must be denied as a 
matter of law since service connection secondary to a 
service-connected disability due to tobacco use is prohibited 
by regulation.  

The Board sympathizes with the veteran's contentions.  
Nevertheless, the Board is bound by VA regulations.  38 
U.S.C.A. § 7104(c).  Under the facts of this case there is no 
legal basis for entitlement to secondary service connection 
for congestive heart failure and for osteoporosis.  


ORDER

The appeal is denied as to the issues of entitlement to 
secondary service connection for congestive heart failure and 
for osteoporosis.


REMAND

The veteran is also appealing the denial of special monthly 
compensation based on the need for regular aid and attendance 
of another person and/or housebound status.  The record 
contains a completed November 2001 aid and attendance 
examination report.  However, by way of correspondence dated 
November 2003, the veteran contends that his ability to 
ambulate and to perform basic tasks has decreased to due to 
service-connected emphysema.  There is also some indication 
from the VA treatment records in 2002 that the veteran has 
difficulty with performing tasks such as grocery shopping and 
is restricted in his ability to move around due to severe 
shortness of breath from emphysema.  

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
veteran is expected to provide; and (d) 
the need to provide any pertinent 
evidence in his possession.

2.  The veteran should be scheduled for 
an appropriate VA Aid and 
Attendance/housebound examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
examination findings should be clearly 
reported in accordance with VA criteria 
for special monthly compensation based on 
the need of the aid and attendance of 
another person and on the basis of being 
housebound.  

3.  The RO should then review the 
expanded record and determine if special 
monthly compensation based on the need 
for aid and attendance and/or housebound 
status is warranted.  Unless the full 
benefit sought is granted, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



